Citation Nr: 0419139	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-17 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 until 
February 1969.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2002 
decision of the VA Pittsburgh, Pennsylvania Regional Office 
(RO) that denied a nonservice-connected pension. 

The veteran was scheduled for a personal hearing before a 
Member of the Board sitting at Pittsburgh, Pennsylvania, but 
failed to report.  

After a review of the record, the appeal will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record reflects that the veteran indicated on 
his claim for pension benefits received in November 2001 that 
he had applied for Social Security benefits that had not been 
awarded as of that date.  The ensuing record does not refer 
to further information in this regard and there is no 
indication in the record as to whether he is actually in 
receipt of such benefits.  The United States Court of Appeals 
for Veterans Claims has held that Social Security records are 
relevant to claims for disability compensation, to include 
the documents considered in arriving at the decision, and 
should be retrieved.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992). 

Additionally, the Board observes that pursuant to the filing 
of his claim, the veteran was afforded a VA general medical 
examination for compensation and pension purposes in March 
2002.  In his substantive appeal the veteran indicated that 
the arthritis of his joints has worsened.  In the Informal 
Hearing Presentation dated in June 2004, the appellant's 
accredited representative avers that the available evidence 
is too old to accurately evaluate the veteran, and that the 
current disability status is unclear.  The representative 
stated that re-examination is in order.  The Board concurs.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002

2.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records dated 
from August 2000 to the present.

3.  The RO is requested to obtain any 
additional VA medical records from the 
VA medical facility in Erie covering 
the period from October 18, 2001 to the 
present.

4.  The RO should contact the veteran to 
ascertain whether or not he is receiving 
Social Security benefits.  It so, the RO 
should request a copy of the disability 
determination and the medical records 
reviewed in connection with that award.

5.  The veteran should be afforded a 
comprehensive VA general medical 
examination to determine his current 
disability status.  The claims file 
must be made available to the examiner 
in conjunction with the examination.  
All appropriate tests, studies and 
consultations deemed necessary should 
be accomplished.  The examiner should 
obtain a detailed clinical and 
occupational history.  The examination 
should include evaluations for 
limitation of motion of all joints 
involved, to include the lumbosacral 
spine.

The examiner should also be asked to 
note the normal ranges of motion of all 
involved joints.  Additionally, the 
examiner should be requested to 
determine whether the involved joints 
exhibit weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis.  Further, the 
examiner should be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.  The 
examiner is requested to render an 
opinion as to the impact the veteran's 
disabilities have on his employability.  
A complete rational for any opinion 
expressed should be included in the 
report.

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




